 142DECISIONSOF NATIONALLABOR RELATIONS BOARDAllstate InsuranceCompanyandGeneral SalesDrivers&Allied Employees Union,Local 198, anaffiliate of International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers ofAmerica,Petitioner.Cases12-RC-2792,12-RC-2886, 12-RC-2889, and 12-RC-2897May 1, 1968DECISION AND DIRECTION OF ELECTIONSBY MEMBERS FANNING, JENKINS, AND ZAGORIAUpona petition duly filed under Section 9(c) ofthe NationalLaborRelations Act, as amended, ahearing was held before Herbert M.Watterson,Hearing Officer in Case12-RC-2792.Followingthe hearing and pursuant to Section102.67 of theNational Labor Relations Board Rules and Regula-tions and Statement of Procedure,Series 8, asamended, and bydirection of the Regional Directorfor Region 12, the case was transferred to the Na-tionalLaborRelationsBoard for Decision.Thereafter the record in the case was reopened andthe case was remanded to the Regional Director forconsolidationwithCases12-RC-2886,12-RC-2889,12-RC-2897. Afterfurther hearingbefore the Hearing Officer,these cases were trans-ferred to the Board for decision.The Hearing Of-ficer's rulings are free from prejudicial error andhereby affirmed.Briefs have been filed by the Em-ployer and the Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case,the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of theAct toassert jurisdiction herein.2.The Labororganization involved claims torepresent certain employeesof theEmployer.3.A question affecting commerce exists con-cerning the representation of certain employees oftheEmployer within the meaning of Section9(c)(1) and Section 2(6) and(7) of the Act.The Employer's OrganizationAllstate Insurance Company is a multiple life in-surance company and writes life, accident and.health, and casualty insurance, including automo-bile, fire, and extended coverage and homeownerspolicies.The home office of the Company is inNorthbrook,Illinois.Organizationallyfrom thehome office down to the local sales locations, theCompany is divided into zones, the zones into re-gions, the regions into two or more divisions, andthe divisions into districts. The districts consist oftwo or more sales locations.There are 27 regions in the United States and 2in Canada. A region sometimes includes more thanone State, sometimes coincides with the boundariesof a single State or may be less than a single State.The region involved in this case is the Florida Re-gionand it consists only of the State of Florida.SinceMay 20, 1967, theregion hashad two divi-sions (designated Division I and Division II) witheach division having eight districts.On July 1,1968, a third division is to be reestablished (therewere three divisions until May 20, 1967) and willinclude Districts 13, 14, and 15 currently in Divi-sion I, Districts 12 and 16 currently in Division II,and a new District 17.A regional managerisincharge of and hasresponsibility for the management of the region.Reporting to him is a regional sales manager who isresponsible for all sales activities within the region.A fieldsalesmanager heads each of the two divi-sions and they report to the regional sales manager.The lowest level of management in the Company isthe district sales manager.Unit FindingIn Case 12-RC-2792, the Petitioner is seeking abargaining unit of all the Employer's insuranceagents within Dade County, which comprises Dis-tricts1,2, and 3 of DivisionI, includinga total ofeight sales locations in Dade County, and two loca-tions in Broward County. In 1968, the Employerwill open another office in Broward County and 3moreofficesinDadeCounty.InCase12-RC-2889, the requested unit covers District 4of Division I, and involves the insurance agentswithin two locations in Palm Beach County and onelocation in Broward County. Case 12-RC-2897 iscomposed of five locations in District 5 of DivisionI.The unit sought in Case 12-RC-2886 consists ofthree locations in Jacksonville all within District 15of Division I, which will be transfered to Division IIIon July 1, 1968. In the alternative only, the Peti-tioner seeks separate bargaining units of the in-surance agentsof the districts involved herein.The Employer contends that the Florida region isthe minimum appropriate unit and the Company'sadministrative structure and management organiza-tion has no relationship to a county subdivision andaffords no basis for establishing an appropriate unit171 NLRB No. 29 ALLSTATEINSURANCECOMPANYon a district or combination of districts basis. TheEmployer also contends that the district managershave so little independent authority over the agentsin their districts that a district is not the analogue ofthe plant or retail store for unit purposes.There isno history of collective bargaining.The Employer,in support of its contention, citesthe fact thatin regard to hiring,discharging,promotions,and transfers the final authority restswith higher management.Although this is correct,district salesmanagers'do perform an importantmanagerial function in these areas.As tohiring, adistrict sales manager screens applicants and thoseapplicants he evaluates as not being suitable foremploymentareremovedfromthehiringprocedure at that point. Although there are cases ofan applicant being hired without the prior recom-mendation of a district sales manager,this is the ex-ception.As a general rule, no employee is hiredwithout the screening and the recommendation of adistrict salesmanager.2Discharges are usually in-itiated by the district sales manager. When this oc-curs he submits a series of questions for approval totheregionalmanager.Thesequestionsarepresented to the agent by the district sales managerat a personal interview with the field sales managerusually present. At this conference the agent is toldwhat he must do in order to avoid disciplinary ac-tion or discharge. A decision to discharge an agentis ultimately made by the regional manager.Promo-tions and transfers are normally initiated by recom-mendations from the district sales managers to theregional manager.The district sales manager supervises and guidesthe agents within his district. His basic duties in-clude administration,planning,manpower, andtraining.Although districtsales managersdo not have theauthority to make the final managerial decisions,their recommendations and actions in regard to themaking of such final decisions are clearly an impor-tant part of the managerial decisional chain, andthe district sales managers are clothed with suffi-cient authority over normal incidents of the em-ployment relationship to warrant the finding of' In June 1967, there was created the position of a senior district salesmanager who is promoted from among the district sales managers. A seniordistrict sales manager supervises only direct sales locations as distinguishedfrom Sears Retail locations.Where there is a senior district sales managerpresent in a district the district sales manager supervises only the ScarsRetail location.There are presently only two senior district sales managersin the Florida region,one in District I of Division I and the other in District7 of Division 11'The factual determinations are based upon the testimony of the Em-ployer's own witnesses and to the extent that Petitioner'switness MrOverstreet's testimony conflicts with the rest of the record,it is not reliedupon.143these employer-established administrative units asunitspresumptively appropriate for purposes of col-lective bargaining.'With respect to transfers, the record shows thatfrom December 20, 1963, to June 26, 1967, therewere 83 transfers in the Florida region. Of these, 51were intradistrict, that is from one sales location toanother sales location within the same district.These transfers weigh towards, rather thanagainst,a finding that the districts may constitute an ap-propriate bargaining unit. The 32 transfers that in-volved agents relocating to an office where theywere under the jurisdiction of a different supervisorwereminimalconsidering the fact that such trans-fers occurred in an employment force of 71 salesagents and were spread over a 4-year period.Moreover, the same conclusion is reached wheneach requested unit is analyzed. As for the DadeCounty unit, approximately 16 transfers occurredwithin the confines of that unit and of these, only 4resulted in the agents involved being placed underthe supervision of a different district salesmanager.As to the other units, there were approximately sixtransfers between locations within District 4 ofDivision I of the 12-RC-2889 petition, and theagentsinvolved remained under the supervision ofthe same districtsalesmanager. At the locations ofthe 12-RC-2897 case there were seven transfers,with only one agent having a new district salesmanager.Within the Jacksonville unit there wereonly two transfers with both agents retaining thesame districtsalesmanager.Thus, from 1963through 1967 there was only aminimalamount oftransfers that involved a change from one toanother district.These transfers do not detractfrom the administrative cohesiveness and identityof the districts within the petitioned-for units.Nor can we agree with the Employer that theauthority of agents to sell outside the district towhich theyare assignedmilitates against districtbargainingunits.Although the agents may sell out-side their districts, this is not the normal procedure.Rather, anagentworks out of a sales location andalternateswith the other agents between sellingwithin the office and the field. He confers with hiss SeeWestern and SouthernLife InsuranceCompany,Inc.,163 NLRB138, where the superintendent of agencies,Mr Maly (the comparableposition to the field sales manager),oversaw the operations of the districtsales manager and had the final authority to hire, discharge,promote, anddemote agents in his division Notwithstanding this the Boardfound a suffi-cient degreeof local automonystating, "it is the district sales manager andhis associate sales managerswho responsiblycarry outthesefunctions,... While promotions,demotions, and discharges are finally determinedby Maly,his action in each instance is taken upon consideration of therecommendationof the distnctmanager." 144DECISIONSOF NATIONALLABOR RELATIONS BOARDdistrict sales manager in reference to problems, pol-icy, and production. It appears that an agent doesnot sell outside of his district as a matter of coursebut may do so if he happens to come in contactwith people outside his assigned selling area inwhich case he is not precluded from making a sale.The heart of the matter is that sales agents operatewithin the administrative framework of a sales dis-trict.Accordingly, the fact that occasionally, if theopportunity arises, agents may sell to someone out-side their normal work area does not detract fromthe administrative cohesiveness and automony ofthe district.The Employer's position that a distinction mustbe made between debit agents and other kinds ofinsurance agents is without merit.4 The Employer'sargument restsupon his contention that debitagents are limited both in the area, a so-calleddebit, and in the type of insurance they may sell.As stated above, Allstate agents normally sellwithin a geographic area. The fact that the agentshere are not restricted to any type of insurance isnot controlling.What is important is the fact thatadministratively the agent operates within a districtand has as his immediate supervisor a district salesmanager who carries out the day-to-day functionsof the Company. Thus, there is supervision as toevery type of insurance sold and the administrativeframework is the same for all insurance sold.Therefore, what is scrutinized is the administrativestructure and management organization and notwhether an agent is or is not a so-called debit agent.The Employer makes the final argument that dueto the continuing realignment of districts and thefluctuation as to the number of divisions, any unitother than statewide would be unstable and,furthermore,such realignment is evidence of thefact that a district office is not a self-containted ad-ministrative unit.While the Company does have a history of con-tinuous reorganization and expansion, a close scru-tiny of the facts indicates that, in fact, such realign-ments and other administrative changes do notdemonstrate instability or a deficiency in the inde-pendence of a district office. For example, in Sep-tember 1967, the Employer established a sales loca-tioncommunicator program whereby selected'Theeare three classifications of sales agents,these being retail agent,account agent,and senioraccount agent A retail agent works out of aSears Roebuck store Once an agent attains 750 accounts, and is workingout ofan office typelocation,he becomes an account agent Once an agentacquires two thousand accounts and is working out of anofficelocation heis promoted to the status of a senior account agent On October 1, 1967, aCommerce Sales Department was established for the Florida region to han-dle all of the commercial business written in the Florida region, except forsmaller commercial accounts that the regular Allstate agents handle andagents from all major locations throughout theState attend meetings at the regional office at leastquarterly and participate in discussions on many ofthe various activities that are taking place in theRegion. These agents, called "communicators," arealso agents in the locations in which they are basedand have the role of carrying back tothe agents as-signed to their particular work locations the infor-mation that was conveyed to them at these sessions.These "communicators" have no other functions orresponsibilities in reference to other agents in thelocations in which they are based. The fact thatagents are selected as representatives of their saleslocality is a further argument against the Em-ployer's position that only a statewide unit is ap-propriate as the communicator program is addi-tional evidence of the administrative identity of thedistricts.Furthermore, the fact that it takes 9months of preparation, planning, and considerableexpenditure of time and money beforea new saleslocation opens in the Florida region is proof thatsales locations within districts are not fly-by-nightoperations that come and go but rather are impor-tant stable elements of the districts to which theyare assigned.Further, the regional office review program isalso an indication that the districtsaleslocationsare administrative entities of substance. This pro-gram, established by the Company, 3 or 4 yearsago, has as its objective the bringing of agents intothe regional office to acquaint them with regionaloffice operations. New agents go to the regional of-fice after 4 to 6 months, with all other agents par-ticipating in the program at least every 2 years, withapproximately 20 to 30 goingat a time.The factthat there is a program to familiarize agents with re-gional operations demonstrates once again that theagents operate largely within a framework of a dis-trict office supervision and administration.On the basis of the foreoing, we conclude thatthe Employer's district offices are distinct separateadministrative entities through which the Employerconducts its business operations, and are thereforeinherently appropriate units for purposes of collec-tivebargaining.We therefore find that the in-dividual district bargaining units sought by Peti-tioner in Cases 12-RC-2792, 12-RC-2889, andthe Jumbo type accounts that the special accounts section of the CompanyhandleThoseindividuals in the Commerce Sales Department sales posi-tion are Account ExecutivesThey workout of one of the regular officesales locations and report directly to the commercial manager in the Re-gional Office,but there will be no basic difference between their workingconditions and the working conditions of the agents in those locations andtheir wages and benefits will be comparable there were at the time of thehearing only two account executives appointed. The parties stipulated thatthis group should be part of any appropriate bargaining unit ALLSTATE INSURANCE COMPANY14512-RC-2897 constitute units appropriate for pur-poses of collective bargaining within the meaning ofSection 9(b)(2) of the Act. In Case 12-RC-2792,Petitioner requests a unit of sales agents of thethreedistrictsservingtheDadeCountymetropolitan area. InMetropolitan Life InsuranceCompany,'theBoard set forth the principlesgoverning its unit determinations in the insuranceindustry. It there noted that in cases such as thisone, the fact that individual district qualified asseparate appropriate bargaining units did not neces-sarily mean that a combination of such districts intoa broader more inclusive bargaining unit was to beruled out. Such a combination of districts into onebargaining unit is appropriate where there is areasonable degree of geographic coherence amongthe locations within the proposed unit.We findsuch coherence to exist in this case. Thus, but fortwo sales locations, all of the sales locations of theproposed three-district unit are located in DadeCounty. The two exceptions are located in BrowardCounty. One, the Ft. Lauderdale sales location, isincluded in District 2. The other, the Hollywoodsales location, is included in District 1. These saleslocations are 18 miles and 8 miles respectively fromthe nearest Dade County sales location. Their loca-tions outside of Dade County would not precludetheir grouping with other sales locations in districtbargaining units, and, in view of their geographicalproximity to Dade County, we see no reason whytheir location in Broward County should preclude afinding of their inclusion in the proposed three-dis-trict unit.Moreover, there is a community of in-terest arising from the social and economic cohe-sion of a geographic area.' As the proposed unit issufficiently compact to permit employees who per-form the same work under the same overall work-ing conditions effectively to exercise their collec-tive-bargaining rights under the Act, we find thatthe requested unit of sales agents of Districts 1, 2,and 3, as more precisely described below, con-stitutes a unit appropriate for the purposes of col-lective bargaining within the meaning of Section9(b)(2) of the Act.We find, therefore, that the following employeesof the Employer constitute units appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act:In Case 12-RC-2792:All State Insurance Agents within District I,District II and District III of Division I, exclud-ing all claim adjustors, clerical workers and su-pervisors and all other employees as providedunder the Act.In Case 12-RC-2889:All Insurance agents within District IV of Divi-sion I, excluding all claim adjustors, clericalworkers and supervisors and all other em-ployees as provided under the Act.In Case 12-RC-2897:All Insurance Agents within District 5 of Divi-sion I excluding all claim adjustors, clericalworkers and supervisors and all other em-ployees as provided under the Act.In Case 12-RC-2886:[Direction of Elections' omitted from publica-tion. ]s 156 NLRB 1408, 1414.a SeeCrown Drug company,108 NLRB 1126In order toassure thatall eligible voters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote, allpartiesto the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsiorUn-deru ear Inc.,156 NLRB 1236,N.L R.B v Wyman-GordonCo , 394 U S759. Accordingly, it is hereby directedthatan election eligibility list, con-taming the names and addresses of all the eligible voters, must be filed bythe Employer with the Regional Director for Region 12 within 7 days of thedate of this Decision and Direction of Election. The Regional Director shallmake the list available to all parties to the election No extension of time tofile this list shall be granted by the Regional Director except in extraordi-nary circumstances. Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections arefiled.